department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n -------------- -------------- -------------- tax years identification_number form required to be filed employer_identification_number contact person ------------------ contact number ------------------ -------------------------------- ----------------------- number release date date --------------------- ----------------- ----------------------- uniform issue list legend a --------------------------- b ------------------------------------------------ dear ------------- this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final because you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file file the returns in accordance with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter if you have any questions about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter lois g lerner director exempt_organizations rulings agreements sincerely t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n department of the treasury internal_revenue_service washington d c date date --------------------------- -------------------------- -------------------------- contact person --------------- identification_number -------------- contact number -------------------- fax number -------------------- employer_identification_number --------------- uniform issue list legend a ---------------------------------- b ---------------------------------------------------------------------- ---------------------------------------------------------------------- dear ------------ we have considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 of the code based on the information submitted we have concluded that you do not qualify for exemption under that section the basis for our conclusion is set forth below your application form_1023 and attachments state that you were formed by a declaration of trust pursuant to the laws of the state in which you are located your application states that you were formed to provide financial support to the organizations identified in your trust document the organizations are exempt from federal_income_tax under sec_501 of the code and are recognized as publicly supported organizations described in sec_509 or you are requesting classification as an organization described in sec_509 you represent that you meet the requirements of sec_509 based on your relationship with a you are funded by contributions from your founders a long with interest and investment_income you are governed by five trustees your trustees were appointed by your founders in the future your founders will appoint two of your trustees and representatives of a will appoint two of your trustees the fifth trustee will be appointed by your founders and the trustees appointed by a your application states that your founders contributed dollar_figure----------- to you in dollar_figure--------- in and dollar_figure--------- in pursuant to the terms of a_trust deed note entered into five and one-half months after your creation you loaned dollar_figure----------- to your founders in the form of a mortgage on their home this loan amounted to approximately ------ of the total contributions from your founders during on page of form_1023 you indicate that you were formed to support and benefit a in you distributed no funds to a in and you distributed dollar_figure--------and dollar_figure-- --------- respectively to a your total distributions to a amount to less than ---- of the total contributions from your founders during the year sec_2001 - in the funds you distributed to a were earmarked for furnishing the playground at a’s facility you did not respond to our request for the total budget of a and the portion of the budget dedicated to the playground these figures are necessary to determine whether you met the integral part test with respect to a in in the funds you furnished to a were not earmarked and were placed into a’s general funds you did not respond to our request for the total budget of a information needed to determine whether you met the integral part test in in you distributed dollar_figure----------- to b you made additional contributions of dollar_figure--------- and dollar_figure--------- to b in the years and respectively these contributions were made to satisfy the personal financial obligations of your founders with respect to tithes owed to b you did not respond to our request for information regarding whether you feel these distributions serve as a basis for determining that you meet the integral part test with respect to b c law sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 describes in part an organization that is organized and operated exclusively for religious charitable or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the regulations provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_a_-1 defines the words private_shareholder_or_individual in sec_501 to refer to persons having a personal and private interest in the activities of the organization sec_1_501_c_3_-1 of the regulations provides that an organization must be organized and operated to serve a public rather than a private interest and specifically that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in revrul_67_5 1967_1_cb_123 the service found that an organization controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the organization the organization owned common_stock that paid no dividends of a corporation controlled by the organization’s creator and his family the service held that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code the not more than an insubstantial part of its activities standard of sec_1 c - c of the regulations can be understood by reference to better business bureau v united_states 316_us_279 which held that an organization which engaged in some educational activity but pursued nonprofit goals outside the scope of the statute was not exempt under sec_501 of the code the court stated that an organization is not operated exclusively for charitable purposes if it has a single noncharitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations which further nonprofit goals outside the scope of sec_501 in best lock corporation v commissioner 31_tc_620 the court upheld the denial of recognition of sec_501 status of an organization that loaned funds to members of the founder’s family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes in 412_f2d_1197 ct_cl and in 71_tc_102 the courts found that the very existence of a private source of loan credit from an organization’s earnings may itself amount to inurement rationale your founders serve as two of your five trustees your founders and the other two trustees appoint the fifth trustee your founders have the power to veto any recommendations regarding the selection of your fifth trustee your founders through their power to veto any candidate to nominated to serve as the fifth trustee indirectly control your assets and operations your founders’ indirect control_over your operations caused you to act as a mortgagee with respect your founders you provided no data to evidence that the interest rate charged was at fair-market value no financial information was provided evidencing that your founders have the financial resources to make the monthly mortgage payments further you are used by your founders to make distributions to satisfy their personal responsibility for the payment of tithes to b see revrul_67_5 supra regarding an organization controlled by the creator’s family that was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the organization in the four years that you have operated ------- of your assets were used to provide a loan in the form of a mortgage to your founders’ and to satisfy their financial obligations to b thus you do not satisfy the not more than an insubstantial part of its activities standard of sec_1_501_c_3_-1 of the regulations you have a noncharitable purpose that is substantial in nature further less than ----- of your assets were used to further your charitable purpose supporting a see better business bureau v united_states supra your founders indirectly control your operations by virtue of their influence over two of your trustees who are their personal friends and their voting power with respect to appointment of your fifth trustee you serve the private interest of your founders through your provision of a loan to them and the payment of tithes to satisfy their financial obligations to b see founding church of scientology v united_states supra and church in boston v commissioner supra where the courts found that the very existence of a private source of loan credit from an organization’s earnings may itself amount to inurement see also best lock corporation v commissioner supra in which the court determined that the fact that a loan has been repaid is not relevant you made a loan to your founders and satisfied your founders’ financial obligations by making payments on their behalf through their voting power your founders can block any decision regarding the appointment of your fifth trustee thus your founders have indirect control of your assets and operations you have failed to show that your founders qualified for the loan that the rate of interest was at fair-market value and whether your founders have made timely payments regarding the loan as indicated in best lock corporation supra loans to family members and to other entities might be considered as being made for the personal purposes of the founder further ------ of your total assets were use to benefit your founders thus your primary purpose results in private benefit and inurement to your founders accordingly you serve a private rather than public purpose an organization must establish that it operates exclusively for charitable purposes and thus will not qualify for exemption under sec_501 if it has a single non- charitable purpose that is substantial in nature this is true regardless of the number or importance of the organization's charitable purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure in whole or in part to the benefit of private individuals based on the information provided in your form_1023 and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your assets do not inure to any private individual in fact your application demonstrates you operate for the benefit of your founders sec_509 law sec_509 of the code defines the term private_foundation as an organization described in sec_501 other than organizations described in sec_509 or sec_509 provides that the term private_foundation does not include an organization that a is organized and operated exclusively for the benefit of to perform the function of or to carry out the purposes of one or more organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or c is not be controlled directly or indirectly by one or more persons who would be disqualified persons as defined in sec_4946 if the organization were a private_foundation other than foundation managers as defined in sec_4946 and organizations described in sec_509 and sec_1_509_a_-4 of the regulations provides that an organization is organized exclusively for one or more purposes specified in sec_509 of the code only if its articles of organizations i limit the purposes of such organization to o ne or more of the purposes set forth in sec_509 ii do not expressly empower the organization to engage in activities which are not in furtherance of purposes set forth in sec_509 iii state the specified publicly supported organizations and iv do not expressly empower the organization to operate to support or benefit any organization other than the specified publicly supported organizations stated in its articles of organization sec_1_509_a_-4 of the regulations provides that a supporting_organization must engage solely in activities that support or benefit the specified publicly supported organizations these activities may include making payments to or for_the_use_of providing services or facilities for individual members of a charitable_class benefited by the publicly supported organizations sec_1_509_a_-4 of the regulations provides that an organization must be operated supervised or controlled by or in connection with one or more publicly supported organizations the requirements for operated in connection type relationship are set forth in sec_1_509_a_-4 sec_1_509_a_-4 provides that an organization must meet both the responsiveness test of sec_1_509_a_-4 and the integral part test of sec_1_509_a_-4 to be operated in connection with one or more specified publicly supported organizations sec_1_509_a_-4 of the regulations provides that the integral part test is considered to have been satisfied if the supporting_organization maintains a significant involvement in the operations of one or more publicly supported organizations and the publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides in order to meet the integral part test either sec_1 i ii or iii must be satisfied sec_1_509_a_-4 of the regulations provides that the activities engaged in for or on behalf of the publicly supported organizations must be activities to perform the functions of or to carry out the purposes of such organizations and but for the involvement of the supporting_organization would normally be engaged in by the publicly supported organizations themselves sec_1_509_a_-4 of the regulations provides that a supporting_organization coming under the operated in connection with status must make payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations must be sufficient to assure the attentiveness of such organizations to the operations of the supporting organizations in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations that meet the attentiveness requirement of this subdivision with respect to such supporting_organization except as provided in b of this subdivision the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to assure such attentiveness sec_1_509_a_-4 of the regulations provides that eve n where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary’s total support the amount of support received from a supporting_organization may be sufficient to meet the requirements of this subdivision if it can be demonstrated that in order to avoid the interruption of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization’s primary program or activity so long as such program or activity is a substantial one sec_1_509_a_-4 of the regulations provides that an organization will be considered controlled for purposes of sec_509 if the disqua lified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization thus if the governing body of a foundation is composed of five trustees none of whom has veto power over the actions of the foundation and no more than two trustees are at any time disqualified persons such foundation will not be considered controlled directly or indirectly by one o r more disqualified persons by reason of this fact alone however all pertinent facts and circumstances including the nature diversity and income yield of an organization’s holdings the length of time particular stocks securities or other assets are retained and its manner of exercising its voting_right with respect to stocks in which members of the governing body also have some interest will be taken into consideration in determining whether a disqualified_person does in fact indirectly control an organization revrul_80_207 1980_2_cb_193 held that an organization with a 4-person-board consisting of a substantial_contributor and two employees of a corporation owned over percent by the substantial_contributor was indirectly controlled b y disqualified persons and was not a supporting_organization under sec_509 of the code the service stated that because one of the organization’s directors was a disqualified_person and neither the disqualified_person nor any other director had a veto power over the organization’s actions the organization was not directly controlled by a disqualified_person under sec_1_509_a_-4 of the regulations however in determining whether an organization is indirectly controlled by one or more disqualified persons one circumstance to be considered is whether a disqualified_person is in a position to influence the decisions of members of the organization’s governing body who are not themselves disqualified persons rationale operational_test relationship_test in each year of your existence you expended substantial funds to satisfy your founders’ need for a loan and the payment of their financial obligations thus you do not meet the operational_test since you do not engage solely in activities that support or benefit a further in although you had dollar_figure----------- in assets you made no distributions to a the organization you claim to support accordingly you fail to meet the operational_test see sec_1_509_a_-4 of the regulations you claim to satisfy the relationship_test because you are operated in connection with a in order to be described as an operated in connection with sec_509 an organization must satisfy the a responsiveness test and integral part test although requested you failed to furnish financial information needed to determine whether a is dependent upon you for the support you provide and whether the support you provide to a is sufficient to insure the attentiveness of a to your operations accordingly you have not established that you satisfy the integral part test thus you do not satisfy the requirements of sec_1_509_a_-4 with respect to the operated in control test connection with relationship your founders are substantial contributors and disqualified persons as defined by sec_4946 of the code your founders serve as two of your five trustees with respect to the selection of your fifth trustee your founders have the power to veto any nominations made your founders’ veto power with respect to your fifth trustee indicates that you are indirectly controlled by disqualified persons within the meaning of sec_509 of the code based on the following analysis of the information provided in your form_1023 and supporting documentation we conclude that you are not a supporting_organization under sec_509 you fail the requirements for supporting_organization status for a number of reasons you cannot be classified as a supporting_organization because we have determined you are not an organization described in sec_501 even if we had determined that you are described in sec_501 you have not established that you meet the requirements of sec_509 you have not established that you are organized and operated exclusively for the benefit of specified publicly supported organizations you have failed to establish that you have a sufficient relationship with specified publicly supported organizations fina lly you have not established that disqualified persons do not control you conclusion based on our analysis of your activities and in light of the applicable law we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in sec_501 you would be a private_foundation and not a supporting_organization under sec_509 of the code you must file federal_income_tax returns contributions to you are not deductible under sec_170 of the code you have the right to protest this ruling if you believe it is incorrect to protest you should submit a statement of your views to this office with a full explanation of your reasoning this statement signed by one of your officers must be submitted within days from the date of this letter you also have a right to a conference in this office after your statement is submitted you must request the conference if you want one when you file your protest statement if you are to be represented by someone who is not one of your officers that person will need to file a proper power_of_attorney and otherwise qualify under our conference and practices requirements if you do not protest this ruling in a timely manner it will be considered by the internal_revenue_service as a failure to exhaust available administrative remedies sec_7428 of the code provides in part that a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted administrative remedies available to it within the internal_revenue_service if we do not hear from you within days this ruling will become final and a copy will be forwarded to the ohio tax exempt and government entities te_ge office thereafter any questions about your federal_income_tax status should be directed to that office either by calling a toll free number or sending correspondence to internal_revenue_service te_ge customer service p o box cincinnati oh the appropriate state officials will be notified of this action in accordance with code sec_6104 in the event this ruling becomes final it will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice if you decide to protest this ruling your protest statement should be sent to the address shown below if it is convenient you may fax your reply using the fax number shown in the heading of this letter if you do not intend to protest this ruling and if you agree with our proposed deletions as shown in the letter attached to notice you do not need to take any further action if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter internal_revenue_service te ge------------------------------ constitution ave n w washington d c lois g lerner director exempt_organizations rulings agreements sincerely enclosure notice
